Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending.  Claims 1-16 are presented for this examination.  Claims 17-18 are withdrawn.  Claim 1 is amended.
Status of Previous Rejections
All ODP rejections over US Application 15/033,291, US Patent 7,294,212 and US Patent 8,357,247 from previous office action are withdrawn in view of amendment of claim 1.
All art rejections over Ishii, Hirasawa and Hirasawa’662 are withdrawn in view of amendment of claim 1.
Two new ground of art rejection is made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/08/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura (US 20180112285).
As for claim 1, it is noted instant claim 1 is amended to require Ni 0.01-0.25%.
Nakamura discloses a martensitic cold rolled stainless steel sheet (Paragraph [0130]) comprising overlapping elemental compositions as illustrated in Table 2 below.  The stainless steel sheet has 80% or more in volume ratio of the entire structure is in a martensite phase and the balance is in a ferrite phase. (paragraph [0124])
Regarding amendment, Nakamura’s Ni 0.01-0.8% overlaps instant amended 0.01-0.25%.
Table 2
Element
Applicant
(weight %)
Nakamura 
Broad range
Overlap
(weight %)
C
0.005-0.03
0.02-0.1
0.02-0.03
Si
0.05-1
0.01-2
0.05-1
Mn
0.05-1
0.01-3
0.05-1
P
<=0.04
<=0.05
<=0.04
                  S
<=0.03
<=0.05
<=0.03
            Al
0.001-0.15
          0.001-0.5
0.001-0.15
                  Cr
10.8-14.4
10-16
10.8-14.4
Ni
0.01-0.25
0.01-0.8
0.01-0.25
N
0.005-0.06
0.05-0.2
0.05-0.06
Martensite
10-90
>=80



	As for claim 2, Nakamura discloses one or more selected from Mo 0.01-0.5%, Co 0.01-0.5%. (Claim 2)
As for claims 3-4, Nakamura discloses one or more selected from Ti 0.01-0.5, Nb 0.002-0.15, V 0.01-0.5%, Zr 0.01-0.5%. (Claim 2)
It is noted Nakamura does not expressly disclose instant claims 3-4 required formula(1).
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.

As for claims 5-8, Nakamura discloses one or more selected from B 0.0002-0.001%, Ca 0.0002-0.01 amd Mg 0.0002-0.01%. (Claim 2)
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Igawa (US 5,171,384).
As for claim 1, it is noted instant claim 1 is amended to require Ni 0.01-0.25%.
 Igawa discloses a high strength cold rolled stainless steel strip  of martensitic structure comprising broad range of compositions all overlapping instant claim 1 required ranges as illustrated in Table 1 below. (Col 3 lines 55-68)
Regarding microstructure, the steel strip has up to 20% by volume of ferrite. (Col 3 lines 43-45), which suggests up to 80-100% by volume of martensitic   Hence, prima facie case of obviousness is established due to overlapping martensite % and ferrite %.
Table 1
Element
Applicant
(weight %)
Igawa
Broad range
Overlap
(weight %)
C
0.005-0.03
<=0.15
0.005-0.03
Si
0.05-1
<=6
0.05-1
Mn
0.05-1
<=10
0.05-1
P
<=0.04
0
0
                  S
<=0.03
0
0
            Al
0.001-0.15
<=1
0.001-0.15
                  Cr
10.8-14.4
10-17%
10.8-14.4
Ni
0.01-0.25
<=8
0.01-0.25
N
0.005-0.06
<=0.3
0.005-0.06
Martensite
10-90
80-100
80-90


As for claim 2, the steel strip further comprises up to 4% Mo, Cu and Co. (Col 3 lines 63-65)
As for claims 3-8,  the steel strip further comprises Ti, Al, Nb, V, Zr, B and Rare earth element up to 1.0% or less in total. (Col 3 lines 66-68)  Hence, it meets instant claims 3-4 where in clause.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

It is noted Igawa does not expressly disclose instant claims 3-4 required formula(1).
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.

Claims 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Igawa (US 5,171,384) in view of Ishii (US 20160289786).
As for claims 9-16, Igawa does not expressly disclose presence of Sn or Sb.
Ishii discloses a similar stainless steel compositions as Igawa.  Ishii expressly disclose inevitable impurities includes Sn 0.3% or less. (paragraph [0064])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to include inevitable impurities including Sn 0.3% or less as disclosed by Ishii, in the stainless steel sheet of Igawa with expected success.

Claims 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura  in view of Ishii (US 20160289786).
As for claims 9-16, Nakamura does not expressly disclose presence of Sn or Sb.
Ishii discloses a similar stainless steel compositions as Igawa.  Ishii expressly disclose inevitable impurities includes Sn 0.3% or less. (paragraph [0064])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to include inevitable impurities including Sn 0.3% or less as disclosed by Ishii, in the stainless steel sheet of Nakamura with expected success.

Response to Argument
In response to applicant’s argument that neither cited art from previous office action discloses amended Ni 0.01-0.25%, argument is moot since all cited art from previous office action are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733